Citation Nr: 1821754	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected migraine headaches prior to June 20, 2017, and in excess of 10 percent, thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The August 2013 rating decision granted service connection at a noncompensable rate, 0 percent, effective December 6, 2005.  The Veteran appealed the rating, and a Statement of the Case (SOC) was issued in July 2014.  The Veteran perfected appeal to the Board in September 2014.

The Veteran appeared at a Travel Board hearing at the RO in March 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2017, the Board remanded the Veteran's claim for additional development actions.  During the course of the remand, the Veteran was granted an increased rating of 10 percent effective June 20, 2017.  A Supplemental Statement of the Case (SSOC) was issued in February 2018, and the claim is now before the Board once again. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to March 6, 2017, the Veteran's migraine headaches were manifested by pulsating pain localized to one side of the head which worsened with physical activity and sensitivity to light and lasted less than one day. 

2.  From March 6, 2017, forward, the Veteran's migraine headaches manifested with constant head pain on both sides; nausea; sensitivity to light and sound; lasted more than two days; and caused characteristic prostrating attacks with a frequency of once every two months. 


CONCLUSION OF LAW

1.  For the period prior to March 6, 2017, the criteria for a compensable disability rating for migraine headaches has not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria for a 10 percent rating for migraine headaches, but no higher, has been met or approximated since March 6, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Veteran's claim was remanded in April 2017 to obtain an updated medical evaluation and outstanding treatment records.  Upon remand, new VA treatment records were obtained.  The Veteran was contacted in a May 2017 letter with the request to identify any private treatment records and to complete releases necessary for VA to obtain those records as well as those for records from Dr. M, Dr. K., and Southwest General.  The Veteran did not respond to the letter.  A new examination was provided in June 2017 to evaluate the current severity of the Veteran's claim.  The examination was thorough and considered the treatment records and lay statements by the Veteran.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Rating for Veteran's Headaches

The Veteran was granted service connection for migraine headaches in August 2013 at a noncompensable, 0 percent, disability rating.  This rating was effective December 6, 2005, when the Veteran first filed for benefits for residuals of a head injury.  The Veteran appealed the rating, indicating that he believed the rating should be higher.  Below is a summary of the applicable rules and laws in determining the proper rating for migraine headaches followed by an analysis of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule),  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent disability rating).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , DC 8100 (2017).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").




	(CONTINUED ON NEXT PAGE)




Analysis

The Board has organized its analysis into two time-periods.  First, is the period prior to the March 6, 2017, hearing where the Veteran indicated his headaches had worsened.  The second is from that date forward.

Prior to March 6, 2017

The Veteran has reported that he has experienced headaches for over 50 years that are related to a head injury that occurred in service.  At the April 2013 VA examination the headaches were reported to occur with a frequency of every once every two days.  The examiner noted that the headaches manifested with pulsating or throbbing head pain, was localized to onside of the head, and worsened upon physical activity.  The Veteran also experienced sensitivity to light during these headaches.  The headaches lasted less than a day and were treated with over the counter medication.  Considering these symptoms the examiner indicated that these episodes did not constitute "characteristic prostrating attacks."  

These findings were consistent with the medical records, which had little mention of headaches until after the claim was filed and no mention of frequent headaches until 2013.  At that time, a September 2013 treatment record indicated that the Veteran reported having headaches two times a week for the last 50 years.  He indicated that the headaches never put him to bed or woke him up.  He also indicated that the headaches had not changed in severity over that 50-year period.  Records following indicate the active problem of chronic headaches, but no notations of frequency or change in the condition are made until the June 20, 2017, VA examination. 

The Veteran indicated in his March 2014 notice of disagreement that the headaches were worse than reflected in the April 2013 examination.  He stated the headaches occurred almost every day, required medication, and woke him up.  He said the condition had worsened over time.  This statement directly contradicted that statement in the September 2013 medical record that indicated that the Veteran's condition had remained consistent for 50 years.  The Board finds the September 2013 statement is more probative because it was made in the context of seeking treatment, as opposed to the March 2014 statement which was made in the context of seeking benefits.  Further, the Veteran's September 2014 VA statement, discussed in the next paragraph, also indicated that the headaches were only occurring twice a week.  Thus, the Board finds the Veteran's March 2014 statement is not supported by the record and has little probative value in determining the rating. 

In the September 2014 VA Form 9, the Veteran challenged the examiner's finding that he did not have "characteristic prostrating attacks."  The Veteran stated that his headaches woke him from sleep at least twice a week and required him to take over the counter medication.  He stated that occasionally he had to take hydrocodone, a prescription pain medication, to relieve the pain.  He stated his headaches occurred twice a week for close to sixty years.  This statement indicates the condition has been consistently as severe as reported in the Form 9 for sixty years.  However, as indicated above, the Veteran's past statements at the April 2013 examination and in September 2013 treatment records indicated that the headaches did not wake him.  

Further, the record does not indicate that the hydrocodone was prescribed for headaches.  March 2014 pharmacy labels are the closest indication that he was prescribed hydrocodone for headaches.  However, the labels indicated that there were two prescriptions filled one for hydrocodone and one for butalbital-acetaminophen.  The later specifically indicated it was for headaches, the hydrocodone prescription did not.  This indicates to the Board that if the hydrocodone had been prescribed for the headaches, it would have been indicated as such on the prescription label.  The Board recognizes that if the treatment records from the prescribing doctor were available that a different conclusion may be reached, however, the Veteran was asked to provide a release to obtain these records and did not comply.  Thus, the records were not available to review and the Board relied on the evidence that was available.  Therefore, the Board finds the Veteran's statement about the severity of headaches requiring hydrocodone is unsupported by the record.  

Moreover, the Board finds that the April 2013 examiner's statement regarding whether the Veteran's headache episodes constituted "characteristic prostrating attacks," more probative that the Veteran's contentions.  The adverb "characteristic" indicates that a familiarity with multiple cases of chronic or migraine headaches is necessary to define what "prostrating attack" means in the context of the rating criteria.  The examiner was a medical professional and has experience and training in the field.  The Veteran is not a medical professional and the record does not support he has training or experience in the field.  Therefore, the examiner is more competent to determine if the attacks are "characteristic prostrating attacks." Thus, the examiner's opinion is more probative.  

Therefore, the weight of the evidence indicates that the Veteran's migraines most closely approximated the non-compensable criteria of less than one characteristic prostrating attack every two months.  A higher rating would require one characteristic prostrating attack every two months, which is not supported by the record, prior to March 6, 2017.  

March 6, 2017, Forward. 

The first credible and supported statement by the Veteran that his condition had worsened was at his March 6, 2017 hearing.  At that time the Veteran indicated that his condition had become worse with age.  He stated that he had an increase in headaches, now occurring 4-5 times per week; and said that he had headaches that lasted over a day at least 10 times per year.  These statements indicated a change in condition and prompted a new examination. 

The new examination in June 2017 indicated that the Veteran's headaches now resulted in constant head pain on both sides of the head.  He experienced nausea, sensitivity to light, and sensitivity to sound.  These headaches lasted 2 or more days.  The examiner indicated based on the examination that the Veteran had "characteristic prostrating attacks" with a frequency of once every two months.  

The June 2017 examination is consistent with a 10 percent disability rating for migraines.  A higher rating would require characteristic prostrating attacks at least once every month.  While the Veteran's statements at the hearing indicated that he believes he has characteristic prostrating attacks more frequently than once every two months, as discussed above, the examiner is better suited to define what constitutes a characteristic prostrating attack.  Thus the Board gives, the examiner's finding as to frequency of characteristic prostrating attacks more weight, and the 10 percent rating is supported by the record. 

Affording the Veteran the benefit of the doubt, the Board finds the Veteran's condition did not worsen on the date of the examination.  Instead, the Board finds that the first credible indication of worsening was the Veteran's statement at the March 2017 hearing.  Unlike the March 2014 notice of disagreement asserting worsening over time, the March 6, 2017, statement did not contradict previous statements made when seeking treatment.  Instead it indicated the condition had worsened, but did not state that symptoms had been worse than when documented in the treatment records and did not convey that the increase severity had spanned the entirety of the condition.  Further, the VA examination in June 2017 supported that the condition had worsened.  However, there are no other credible statements or records that indicate a worsening of the condition in the record prior to the March 2017 hearing.  Therefore, the Board finds that the increase in symptomatology is not supported prior the March 6, 2017, hearing statement. 




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable disability rating for service-connected migraine headaches prior to March 6, 2017, is denied. 

Entitlement to a 10 percent disability rating, but no higher, for service-connected migraine headaches from March 6, 2017, forward, is granted. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


